 

After Recording Return To: Cross Reference: Capital Law & Advisory Partners, LLC
Deed Book 3983, page 690; and 319 Boulevard Deed Book 3983, page 699; and
Gainesville, Georgia 30501 Deed Book 6213, page 331; and Attn: W. Wade Beavers,
Esq. Deed Book 6666, page 540;   Deed Book 6994, page 420;   Deed Book 7234,
page 232;   Deed Book 7291, page 225; and   Deed Book 7485, page 315 of the  
Forsyth County, Georgia Records

 

 

SIXTH LOAN MODIFICATION AGREEMENT

(Loan #28603120-14)

 

THIS SIXTH LOAN MODIFICATION AGREEMENT (this “Agreement”) made effective as of
December 1, 2015 (the “Effective Date”), by and among SYNOVUS BANK, formerly
known as Columbus Bank & Trust Company, successor-in-interest through name
change and by merger with Bank of North Georgia (“Lender”), ACRE REALTY LP,
successor by name change to ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia
limited partnership (“Borrower”), and ACRE REALTY INVESTORS INC., successor by
name change to ROBERTS REALTY INVESTORS, INC., a Georgia corporation
(“Guarantor”).

 

RECITALS

 

WHEREAS, Borrower executed and delivered to Lender that certain Promissory Note,
dated September 29, 2005, in the original principal amount of $3,335,000.00 (as
last amended and extended pursuant to that certain Fourth Modification of
Promissory Note effective as of April 30, 2012, the “Note”);

 

WHEREAS, the Note is guaranteed by Guarantor pursuant to, inter alia, the terms
of that certain Guaranty dated December 28, 2010 (the “Guaranty”);

 



 1 

 

WHEREAS, the indebtedness evidenced by the Note is secured, inter alia, by that
certain Deed to Secure Debt, dated September 29, 2005 from Borrower in favor of
Lender, recorded in Deed Book 3983, page 690, Forsyth County, Georgia records
(as last amended pursuant to that certain Third Modification of Deed to Secure
Debt and of Assignment of Lessor’s Interest in Leases, dated effective as of
April 30, 2012, recorded in Deed Book 6213, page 331, aforesaid records, the
“Security Deed”) and that certain Assignment of Lessor’s Interest in Leases,
dated September 29 2005 recorded in Deed Book 3983, page 699, aforesaid records
(as last modified, the “ALR” and, together with the Security Deed and all such
other documents securing the Note, are sometimes referred to collectively herein
as the “Security Documents”; the Security Documents, together with the Note, the
Guaranty, and all other documents evidencing, securing, guaranteeing or
otherwise relating to the obligations of Borrower under the Note are sometimes
referred to collectively herein as the “Loan Documents”);

 

WHEREAS, Borrower, Guarantor and Lender entered into that certain Loan
Modification Agreement, dated April 24, 2013 and recorded in Deed Book 6666,
page 540, Forsyth County, Georgia records, modifying inter alia, the maturity
date of the Note;

 

WHEREAS, Borrower, Guarantor and Lender entered into that certain Second Loan
Modification Agreement, dated April 1, 2014 and recorded in Deed Book 6994, page
420, Forsyth County, Georgia records, modifying inter alia, the maturity date of
the Note;

 

WHEREAS, Borrower, Guarantor and Lender entered into that certain Third Loan
Modification Agreement, dated December 22, 2014 and recorded in Deed Book 7234,
page 232, Forsyth County, Georgia records, modifying inter alia, the maturity
date of the Note;

 

WHEREAS, Borrower, Guarantor and Lender entered into that certain Fourth Loan
Modification Agreement, dated February 24, 2015 and recorded in Deed Book 7291,
page 225, Forsyth County, Georgia records, modifying inter alia, the maturity
date of the Note;

 

WHEREAS, Borrower, Guarantor and Lender entered into that certain Fifth Loan
Modification Agreement, dated August 6, 2015 and recorded in Deed Book 7485,
page 315, Forsyth County, Georgia records, modifying inter alia, the maturity
date of the Note;

 

WHEREAS, Borrower, Guarantor and Lender desire and agree to further modify the
terms of the Note and other Loan Documents in accordance with the terms set
forth herein below.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Lender, Borrower and Guarantor, intending to be legally bound, do
hereby agree and covenant as follows:

 

1.                  Affirmation of Recitals; Defined Terms. The recitals set
forth above are true and correct and are incorporated herein by this reference.
Terms not otherwise defined herein shall have the same meanings as set forth in
the Loan Documents.

 

2.                  Acknowledgement of Indebtedness. Borrower acknowledges and
agrees that as of the Effective Date the outstanding principal balance due under
the Note is $2,238,625.37. Borrower further acknowledges and agrees that, in
addition to said principal balance, the sums due under the Loan Documents
include any and all accrued but unpaid interest thereon and any other fees or
charges due under the Loan Documents.

 

3.                  Modification of the Note. Borrower, Guarantor and Lender
hereby acknowledge and agree that the Note shall be, and is hereby, modified to
provide that:

 

(a)The entire outstanding principal, together with all unpaid interest accrued
thereon, shall be due and payable in full on or before February 8, 2016 (the
“Maturity Date”);

 



 2 

 

 

(b)Interest shall continue to accrue on the outstanding balance of the Note at
the annual rate of LIBOR plus 350 basis points per annum; and

 

(c)Monthly payments of interest only (at the rate aforesaid) shall continue
through the Maturity Date. On the Maturity Date, all principal together with all
accrued but unpaid interest thereon shall be due and payable in full.

 

4.                  Modification of Security Deed and Other Loan Documents. The
Security Deed, the ALR, the Guaranty and the other Loan Documents shall be, and
are hereby, amended to: (a) reflect the revised Note terms as set forth above,
including without limitation, the new Maturity Date, and (b) provide that the
Security Documents, together with all collateral and other rights and benefits
conveyed thereunder, shall also secure any and all other obligations owing from
Borrower or Guarantor to Lender and that any default under any obligations owing
from Borrower or Guarantor to Lender shall constitute a default under all such
obligations.

 

5.                  Reaffirmation of Loan Documents. Borrower and Guarantor
hereby reaffirm and restate each and every covenant, warranty, and
representation set forth in the Note and the other Loan Documents and affirm
that all such documents remain in full force and effect and enforceable in
accordance with their written terms except as expressly modified hereby.
Further, Borrower and Guarantor hereby waive any claim, counterclaim, defense,
right of setoff or other assertion against Lender or otherwise contrary to
enforcement of the Loan Documents, whether known or unknown, arising prior to
the Effective Date, including without limitation, the failure of Lender, if any,
to require or enforce the continuing guaranty of any persons other than
Guarantor who have heretofore guaranteed Borrower’s performance under the Loan
Documents.

 

6.                  Authority Documents. Borrower and Guarantor hereby warrant
and represent that this Agreement is duly authorized and executed pursuant to
proper entity consents, that no further authorization or approval is required
under the governing documents of Borrower or Guarantor, that Borrower is duly
organized and in good standing under the laws of the State of Georgia, and that
all governing documents and consent resolutions delivered to Lender in
connection herewith are complete and accurate in all respects and may be relied
upon by Lender.

 

7.                  Strict Compliance with this Agreement. Borrower and
Guarantor hereby covenant and agree that, notwithstanding any past indulgence by
Lender, and notwithstanding any terms or conditions of the Loan Documents, they
shall henceforth strictly comply with the terms and conditions of this Agreement
and the Loan Documents.

 

8.                  No Waiver. Lender shall have the right to exercise any and
all of the rights and remedies available to it under the Loan Documents or by
applicable law, and neither the execution hereof nor anything contained herein,
shall constitute or be deemed to constitute any waiver, release, abrogation or
impairment of any kind of any of Lender’s rights under the Loan Documents or
otherwise available to it at law or in equity or any right of Lender to insist
on strict compliance by Borrower and Guarantor with each and every term and
condition hereof and of the Loan Documents, all of which rights are hereby
expressly reserved. Further, neither the execution hereof nor anything herein
contained, shall constitute or be deemed to constitute any waiver, novation,
release, discharge, modification or amendment, in whole or in part, of any of
the Loan Documents or any of the obligations of Borrower or Guarantor under the
Loan Documents. Specifically but without limiting the generality of the
foregoing, Borrower and Guarantor acknowledge and agree that Lender has not
waived any rights it may now or hereafter have to enforce its remedies in
connection with any Borrower or Guarantor default arising from the existence of
delinquent taxes or liens relating to any collateral conveyed to Lender under
the Security Documents.

 



 3 

 

9.                  Jury Trial Is Waived. No party to this Agreement shall seek
a jury trial in any lawsuit, proceeding, counterclaim, or any other litigation
based upon or arising out of this Agreement or the Loan Documents. If the
subject matter of any such litigation is one in which the waiver of a jury trial
is prohibited, by constitutional or statutory provision, no party hereto will
present as a defense or counterclaim in such litigation any claim which would
reduce or offset any amount or right claimed under the provisions of this
Agreement or the Loan Documents. No party will seek to consolidate any such
action, in which a jury trial has been waived, with any other action in which a
jury trial cannot or has not been waived. THE PROVISIONS OF THIS PARAGRAPH HAVE
BEEN FULLY DISCUSSED BY THE PARTIES HERETO. NO PARTY HAS IN ANY WAY AGREED WITH
OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT
BE FULLY ENFORCED IN ALL INSTANCES.

 

10.              Governing Law, Jurisdiction. This Agreement shall be construed
in accordance with the laws of the State of Georgia without regard to its
conflict of laws principles. Borrower and Guarantor hereby submit to personal
jurisdiction in the State of Georgia for the enforcement of the parties’
respective obligations hereunder, and waive any personal rights under the law of
any other state to object to jurisdiction in Georgia. In the event litigation is
commenced, Borrower and Guarantor agree that such litigation may be pursued, at
Lender’s election, in any court in the State of Georgia.

 

11.              Entire Agreement. Borrower, Guarantor and Lender acknowledge
that there are no other agreements or representations, either oral or written,
express or implied, not embodied in this Agreement and the Loan Documents,
which, together, represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantor and Lender.
The provisions of the Loan Documents are hereby ratified and confirmed by
Borrower and Guarantor.

 

12.              Benefit. Except as provided herein, this Agreement shall be
binding upon and shall inure to the benefit of Borrower, Guarantor and Lender,
and their respective successors and assigns.

 

13.              Counterparts. It is understood and agreed that this Agreement
may be executed in several counterparts, each of which shall, for all purposes,
be deemed an original and all of such counterparts, taken together, shall
constitute one and the same Agreement, even though all of the parties hereto may
not have executed the same counterpart of the Agreement.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]






 4 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto in
manner and form sufficient to bind them, as of the day and year first above
written.

 

    LENDER:               Signed, sealed and delivered SYNOVUS BANK     in the
presence of:                     By: /s/ Timothy Buursema     Unofficial Witness
Name:   Timothy Buursema       Title: Senior Vice President                    
    Notary Public     [BANK SEAL]               My Commission expires          
            [NOTARY SEAL]                  

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 5 

 



 

      BORROWER:                 Signed, sealed and delivered   ACRE REALTY LP,
successor by name     in the presence of:   change to ROBERTS PROPERTIES        
RESIDENTIAL, L.P., a Georgia limited partnership                     By:  ACRE
Realty Investors Inc.,         successor by name change to Roberts        
Realty Investors, Inc.,     Unofficial Witness   Sole General Partner          
                      By: /s/ Robert Gellert     Notary Public   Name:   Robert
Gellert         Its: Executive Vice President     My Commission Expires:        
             [CORPORATE SEAL]     [NOTARY SEAL]                                
      GUARANTOR:                             Signed, sealed and delivered   ACRE
REALTY INVESTORS INC.,     in the presence of:   successor by name change to
ROBERTS         REALTY INVESTORS, INC., a         Georgia corporation          
                      By: /s/ Robert Gellert     Unofficial Witness   Name:
Robert Gellert         Its:   Executive Vice President                 Notary
Public     [CORPORATE SEAL]                 My Commission Expires:              
          [NOTARY SEAL]        

 

[END OF SIGNATURES]



 6 

